UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 3, 2016 EVOKE PHARMA, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-36075 20-8447886 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 505 Lomas Santa Fe Drive, Suite 270 Solana Beach, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (858)345-1494 (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On May 3, 2016, Evoke Pharma, Inc. (the “Company”) announced that it expects to provide top line data results from its pivotal Phase 3 clinical trial of EVK-001 in women with symptoms associated with diabetic gastroparesis early in the third quarter of 2016. The study was designed to enroll approximately 200 subjects and the Company has confirmed that 205 subjects have now been randomized in the trial. EVK-001 is the Company’s patented nasal delivery formulation of metoclopramide for the relief of symptoms associated with acute and recurrent diabetic gastroparesis in women. Forward-Looking Statements.
